UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1635



EVELYN W. SINGLETON,

                                                Plaintiff - Appellant,

          versus


BETTY KILGUS, Member of the Bamberg County
Registration and Election Commission and or
the Bamberg County Board of Canvassers;
DOROTHY LEE, member of the Bamberg County
Registration and Election Commission and or
the Bamberg County Board of Canvassers; JAMES
M. GEORGE, member of the Bamberg County Regis-
tration and Election Commission and or the
Bamberg County Board of Canvassers; VERLENE
BOUCHAM, member of the Bamberg County Regis-
tration and Election Commission and or the
Bamberg County Board of Canvassers; PATSY G.
BLUME, member of the Bamberg County Registra-
tion and Election Commission and or the Bam-
berg County Board of Canvassers; ANDREW M.
CARTER, SR.; SHERI S. SEIGLER,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CA-00-534-22-5)


Submitted:   August 24, 2000                 Decided:   August 29, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Russell Brown, Charleston, South Carolina, for Appellant. Norma
Anne Turner Jett, EARLY & NESS, Bamberg, South Carolina, for
Appellees. Andrew M. Carter, Sr., Sheri S. Seigler, Appellees Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Evelyn W. Singleton appeals the district court’s order re-

manding a civil case she removed from a South Carolina state court

under 28 U.S.C. § 1441 (1994). Because the district court remanded

the case on grounds expressly provided for in 28 U.S.C.A. § 1447(c)

(West Supp. 2000) (defects in removal procedure or lack of subject

matter jurisdiction), the remand order is not appealable under 28

U.S.C. § 1447(d) (1994).   We therefore dismiss the appeal for lack

of subject matter jurisdiction.       See id.; Quackenbush v.Allstate

Ins. Co., 517 U.S. 706, 711-12 (1996); Borneman v. United States,

213 F.3d 819, 824-25 (4th Cir. 2000).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            DISMISSED

                                  2